DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The amendment filed on 5 May 2021 under 37 CFR 1.312 has been entered.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 12, and claims 2-11 and 13-17 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a portion of each of the plurality of grains of the first dielectric layer at a level adjacent to the second surface is not surrounded by the second dielectric. Hirota et al (US Patent Application Publication 2016/0087028), previously cited, disclose wherein the portion of the grain sidewalls at the level of the second surface are surrounded by the second dielectric [see Fig. 8 of Hirota et al, reproduced below].

    PNG
    media_image1.png
    332
    487
    media_image1.png
    Greyscale


		
    PNG
    media_image2.png
    554
    720
    media_image2.png
    Greyscale

See also Kulwicki et al (5,617,290) and Nishioka (USPN 5,854,499), which similarly show a second dielectric formed to fill the gaps in the grains from the second surface.
Regarding independent claim 18, and claims 19 and 20 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein at least one of the plurality of grains extending from the first surface to the second surface contacts both the first surface and the second surface. One such as Kulwicki et al disclose an integrated circuit device comprising: a lower electrode 18; an upper electrode 26; and a dielectric layer structure between the lower electrode and the upper electrode, the dielectric layer structure comprising a first surface facing the lower electrode and a second surface facing the upper electrode, the dielectric layer structure including: a first dielectric layer 28 comprising a first dielectric 30 comprising a second dielectric material and surrounding a portion of a sidewall of each of the plurality of grains in the first dielectric layer at a level lower than the second surface, the second dielectric material comprising a material having a melting point lower than a melting point of the first dielectric material and having bandgap energy higher than bandgap energy of the first dielectric material [see col. 5, lines 16-20 and 21-25, wherein the first dielectric material is disclosed to be formed of barium strontium titanate, which has a higher melting point and a lower bandgap energy than boron oxide, which is disclosed to be the material of the second dielectric material], wherein the second dielectric material comprises at least one of boron oxide (B2O3), gallium oxide (Ga2O3), and indium oxide (In2O3) [see col. 5, lines 21-25]. However, Kulwicki et al disclose, as depicted in Fig. 2, reproduced below, grains that do not touch the first and second surface, but rather touch one or the other of the first and second surface, or neither surface. 

    PNG
    media_image3.png
    227
    277
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899